Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 16, 2020

                                     No. 04-19-00119-CV

                INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                  Appellant

                                               v.

                                      Michael TATSCH,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER

       After the submission panel denied Appellee’s motion for rehearing, Appellee timely filed
a motion for en banc reconsideration. See TEX. R. APP. P. 49.7. The court requests that
Appellant file a response to Appellee’s motion. See id. R. 49.2.
       If Appellant chooses to file a response, Appellant must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court